       Case 2:19-cv-02233-JJT Document 14 Filed 07/11/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sid Naiman,                                        No. CV-19-02233-PHX-JJT
10                  Plaintiff,                          ORDER
11   v.
12   Local Search Group LLC,
13                  Defendant.
14
15          Pursuant to this Court’s Order of June 6, 2019 (Doc. 13),
16          IT IS ORDERED that the above-entitled matter is hereby dismissed with prejudice,
17   the parties to bear their own costs and attorneys’ fees.
18          IT IS FURTHER ORDERED directing the Clerk to close this matter.
19          Dated this 11th day of July, 2019.
20
21                                          Honorable John J. Tuchi
                                            United States District Judge
22
23
24
25
26
27
28
